F!l.,§§?f)

 

ASHE"_»F§;-Z._ t~"` ~"
IN rule UNITED sTATEs DisTRICT CoURT MAR 2 6 2919
FoR THE WESTERN DISTRICT oF NoRTH CARoLINAu_S_ D,STM»§~
AsHEerLE DlvisloN w. olsr. oF N.c.
DoCKET No. 1;18€R94
UNITED sTATEs oF AMERICA )
) CoNsENT oRDER AND
v. ) JUDGMENT oF FoRFEITURE
)
CHRIsToPHER PATRICK TANFIELD )

WHEREAS, the defendant, CHRISTOPHER PATRICK TANFIELD, has
entered into a plea agreement (incorporated by reference herein) With the United
States and has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. ll to one or
more criminal offenses under Which forfeiture may be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant’s offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. §
853(p) and Fed. R.’ Crim. P. 32.2(e);' and is therefore subject to forfeiture pursuant
to 18 U.S.C. § 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
Waives his interest, if any, in the property and agrees to the forfeiture of such interest;

WHEREAS, the defendant herein Waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

WHEREAS, pursuant to`Fed. R. Crim. P. 32.2(b)(l) & (c)(Z), the Court finds
that there is the requisite nexus between the property and the offense(s) to vvhich the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;

 

 

 

 

WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

WHEREAS, the undersigned United States Magistrate Judge is authorized to

enter this Order by the previous Order of this Court No. 3 :05MC302~C (September '

8,2005;

NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

0 Dell OptiPleX 780 desktop computer with Toshiba HDD, serial
number 66IHENUFS‘WK7;

0 Toshiba laptop, SN: Z5D62920T;

0 SanDisk Cruzer 4GB USB thumb drive; and

0 SanDisk Cruzer 32GB USB thumb drive.

The United States Marshal and/or other property custodian for l the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

lf and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § j

853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture .

Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

Pursuant to F_ed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,f

the United States Attorney’s Office is authorized to conduct any discovery needed
_ to identify, locate or dispose of the property, including depositions, interrogatories,

 

 

 

 

 

 

 

 

 

 

  

 

 

requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(0)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P. 32.2(0)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.

Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
l shall be final as to defendant upon filing.

so AG D;

    

BENTAMIN BAlN-CR§EED
Assistant United States Attorney

 

HRIsTo k PATRICK TANFIEL

 

Defendant \
g M/DM///¢/C/

SEAN DEVEREUX

Attorney for Defendant

 

Western District f North Carolina

 

  

